DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to applicant’s filing dated 02/01/2022.
	Claims 1-3, 5-7 and 10-13 are allowed.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Robertson et al., US 5491636 and Kaji et al., US 20070073454 A1.
	Robertson discloses a docking control device comprising: 
a memory configured to store first docking information including information regarding a docking position and an azimuth of a ship in a state in which the ship is anchored at the docking position (See at least column 7 lines 29-35).

Kaji teaches a processor, including hardware, configured to: 
extract one or more docking point candidates at which the ship is able to dock based on a condition set in advance (See at least ¶10); and 
perform control related to a docking operation of the ship based on the first docking information including the information regarding the docking position and the azimuth stored in the memory (See at least ¶79).

None of the prior art of record taken individually or in combination with prior art of record discloses:
(Claims 1, 10 and 11) “determine availability of docking at the docking point candidates based on second docking information of the extracted one or more docking point candidates, position information and azimuth information of the ship, navigation information of the ship, anchorage information of other ships, and weather information in a periphery of the docking point candidates.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662